Name: 89/185/EEC: Council Decision of 6 March 1989 concerning the renewed application of Decision 78/262/EEC on the equivalence of forest reproductive material produced in Austria
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural activity;  agricultural policy;  forestry
 Date Published: 1989-03-10

 Avis juridique important|31989D018589/185/EEC: Council Decision of 6 March 1989 concerning the renewed application of Decision 78/262/EEC on the equivalence of forest reproductive material produced in Austria Official Journal L 066 , 10/03/1989 P. 0035 - 0035*****COUNCIL DECISION of 6 March 1989 concerning the renewed application of Decision 78/262/EEC on the equivalence of forest reproductive material produced in Austria (89/185/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 14 (1) thereof, Having regard to the proposal from the Commission, Whereas the Council, in its Decision 78/262/EEC (3), determined that forest reproductive material produced in Austria and belonging to the species, basic materials or regions of provenance and categories specified in the Annex to the abovementioned Decision affords the same assurances as regards the genetic characters of its basic material and the measures taken for its source-identification as does reproductive material produced within the Community and complying with the provisions of Directive 66/404/EEC, provided that the special conditions set out in that Annex are satisfied; whereas that Decision applied only until 31 December 1983; Whereas the factual elements on the basis of which this determination of equivalence was made have not altered since that date; Whereas equivalence may therefore in principle be determined for a second given period for the specific forest reproductive material referred to in Decision 78/262/EEC, subject to the provisions laid down in that Decision, HAS ADOPTED THIS DECISION: